Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Universal Health Provider Corp.,
(PTAN: 10-9572),

Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-1296
Decision No. CR2747

Date: April 9, 2013

DECISION

Petitioner, Universal Health Provider Corp., a home health agency, appeals a
reconsideration decision dated August 29, 2012. The undisputed evidence establishes
that Petitioner was not in compliance with Medicare program requirements involving
proper home health care certification. As a consequence, I grant the motion of the
Centers for Medicare and Medicaid Services (CMS) for summary judgment and uphold
CMS’s determination to revoke Petitioner’s Medicare enrollment and billing privileges.

I. Background and Procedural History

By letter dated May 25, 2012, Palmetto GBA (Palmetto), a CMS contractor, informed
Petitioner that CMS was revoking Petitioner’s Medicare billing privileges and
terminating Petitioner’s Medicare provider agreement, effective June 24, 2012, because
Petitioner failed to comply with the Medicare enrollment requirements pursuant to 42
C.F.R. § 424.535(a)(1). CMS Exhibit (CMS Ex.) 3, at 1-2. Palmetto also informed
Petitioner that it was establishing a Medicare re-enrollment bar for a period of three
years. CMS Ex. 3, at 2. Specifically, the revocation letter stated that:

Under 42 CFR 424.535(a)(1) CMS may revoke a currently enrolled

provider or supplier’s Medicare billing privileges and any corresponding
provider agreement when the suppliers are not in compliance with the
enrollment requirements specifically outlined in Section 15(a)5

(Certification Statement for 855A application) that states: “I will not
knowingly present or cause to be presented a false or fraudulent claim for
payment by Medicare, and I will not submit claims with deliberate ignorance
or reckless disregard of their truth or falsity.” The supplier submitted claims
for payment that were based upon orders, treatment plans, or other documents
some of which were created by the enrolled supplier that contain the altered or

forged signature of the treating physician.
CMS Ex. 3, at 1.

Petitioner timely filed a request for reconsideration of CMS’s decision to revo!

Petitioner’s noncompliance with Medicare enrollment requirements. CMS Ex.

this case has been reviewed and the decision has been made in accordance wit

at 4.

Petitioner then filed a hearing request (HR) with the Civil Remedies Division o

issued on October 3, 2012, CMS filed its pre-hearing exchange, incorporating a

brief, CMS stated that:

This brief serves as notice of CMS’ amendment of its basis for the
revocation .... CMS is proceeding on the basis of the

same regulation, 42 C.F.R. § 424.535(a)(1), and on the same theory, i.e.,
[Petitioner’s] noncompliance with the requirements on the enrollment
application. CMS amends its basis for the revocation only insofar as to
characterize Petitioner’s behavior as a failure to maintain the required

ec

Petitioner’s Medicare enrollment and billing privileges. CMS Ex. 3, at 3. On August 29,
2012, CMS issued a reconsidered determination that upheld the revocation based on

3, at 3-5.

In the reconsideration decision, CMS states that “[a]ll of the documentation in the file for

Medicare

guidelines as outlined in 42 CFR § 424.535(a)(1). Specifically, [Petitioner] has not
provided evidence to show that it did not submit false or fraudulent claims.” CMS Ex. 3,

the

Departmental Appeals Board on September 27, 2012, and the case was assigned to me for
earing and decision. In accordance with my Acknowledgment and Pre-hearing Order

Motion

for Summary Judgment and brief (CMS Br.), with eight exhibits (CMS Exs. 1-8). In its

conformance to the Medicare laws, regulations, and program instructions

that apply to this provider....

CMS Br. at 2 (internal quotation omitted).
Specifically, CMS claims that home health agencies may only receive Medicare
reimbursement for services provided to beneficiaries who are under the care of a
physician and that the physician must have a face-to-face encounter with the beneficiary
and certify the necessity of the home health services. 42 C.F.R. § 424.22(a); Medicare
Benefit Policy Manual, 100-101, § 30.5.1.1. CMS claims that Petitioner did not meet
these Medicare requirements with regard to the claims Petitioner submitted for

43 beneficiaries. CMS Br. at 9.

Petitioner then filed a Motion for Summary Judgment and brief (P. Br.), with 44 exhibits
(P. Exs. 1-25; P. Exs. A-F, Fl, F2, and G-Q). In Petitioner’s Motion for Summary
Judgment, Petitioner claims CMS has made a “complete 180° change from its initial basis
for revocation” and that CMS has not put forth a prima facie case against Petitioner. P.
Br. at 1, 6-7. CMS subsequently submitted a response in opposition to Petitioner’s
Motion for Summary Judgment (CMS Response). In the absence of objection, I admit
CMS Exs. 1-8, P. Exs. 1-25, and P. Exs. A-F, Fl, F2, and G-Q into the record.

On January 9, 2013, Petitioner filed a Motion for the Issuance of Subpoena in order to
obtain medical records for 21 beneficiaries (P. Motion). CMS then submitted a response
in opposition to Petitioner’s Motion for the Issuance of Subpoena, stating that the request
was untimely and the record was closed in this case. CMS also argued that Petitioner’s
motion did not meet the requirements of 42 C.F.R. § 498.58, and specifically that
Petitioner did not show that the documents requested were reasonably necessary for the
full presentation of its case.

Then, on March 5, 2013, CMS filed a Notice (CMS Notice) with an attachment (CMS
Attachment A) and stated that “CMS has recently learned Petitioner . . . voluntarily
relinquished its license to operate a home health agency as of November 19, 2012” and
that Petitioner’s “voluntary relinquishment of its license has not been disclosed in
[Petitioner’s] filings in the instant appeal.” CMS contends that a license issued by the
State of Florida is required for Petitioner to operate. CMS Notice at 1. CMS also
contends that “[f]or Medicare purposes, the relinquishment of a license means that the
home health agency can no longer satisfy the enrollment regulation at 42 C.F.R.

§ 424.516(a)(2), which calls for continuing compliance with ‘State licensure . . .
requirements.”” CMS Notice at 1. CMS also argues that under Medicare certification
regulations, a cessation of business is deemed to be a voluntary termination of the
provider’s Medicare provider agreement, effective as of the date the provider stopped
providing services. 42 C.F.R. § 489.52(b)(3). CMS’s position is that Petitioner’s
relinquishment of its state license and cessation of operations as a home health agency
would be a separate and additional basis for the revocation of Petitioner’s Medicare
enrollment and billing privileges. CMS Notice at 2. Petitioner did not respond to the
CMS Notice.

II. Applicable Law

The Medicare statute defines “home health services” as “items and services furnished to
an individual, who is under the care of a physician . . . under a plan (for furnishing such
items and services to such individual) established and periodically reviewed by a
physician... .” 42 U.S.C. § 1395x(m). Home health services are covered by Medicare
“only if... a physician certifies... that .. . home health services . . . are or were
required because the individual is or was confined to his home . . . and needs or needed
skilled nursing care... .” 42 U.S.C § 1395f(a)(2)(C); 42 U.S.C § 1395n(a)(2)(A).

A home health agency may receive Medicare payment for home health services for
individuals only after the home health agency has obtained a valid certification from a
physician that the individual is homebound and requires home health services. 42 U.S.C
§§ 1395f(a)(2)(C), 1395n(a)(2)(A). Home health services must be furnished while the
individual is under the care of a physician, and a physician must establish and
periodically review a plan of care for furnishing the services. 42 C.F.R.

§ 424.22(a)(iii),(iv). Also, the certifying physician is required to know the Medicare
beneficiary’s medical status, and therefore there must be a face-to-face encounter with
the individual, 42 C.F.R. § 424.22(a); Medicare Benefit Policy Manual, CMS Publication
100-102, Ch. 7 (Home Health Services), § 30.5.1.1. The face-to-face encounter must be
“related to the primary reason the patient requires home health services ....” 42 C.F.R.
§ 424.22(a)(1)(v).

A physician and the home health agency personnel must review a Medicare beneficiary’s
plan of care at regular intervals. 42 C.F.R. § 484.18(b). Also, the home health agency is
required to “promptly alert the physician” to significant changes that suggest a need to
alter the plan of care. 42 C.F.R. § 484.18(b). The home health agency consults with the
individual’s physician to obtain approval of any “additions or modifications to the
original plan” of care. 42 C.F.R. § 484.18(a).

Section 424.535(a) of 42 C.F.R. authorizes CMS to “revoke a currently enrolled provider
or supplier’s Medicare billing privileges and any corresponding provider agreement or
supplier agreement” for reasons including, as relevant here:

(1) Noncompliance. The provider or supplier is determined not to be in
compliance with the enrollment requirements described in this section,
or in the enrollment application applicable for its provider or supplier type... .

Ill. Analysis
A. Issue

The issue in this case is whether CMS is entitled to summary judgment on the grounds
that CMS had a legitimate basis to revoke Petitioner’s Medicare enrollment and billing
privileges.
B. Applicable Standard

Summary judgment is appropriate when a case presents no issue of material fact, and its
resolution turns on questions of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-
48 (1986); Livingston Care Ctr. v. U. S. Dep’t of Health and Human Servs., 388 F.3d
168, 173 (6th Cir. 2004); see also Illinois Knights Templar Home, DAB No. 2274, at 3-4
(2009) (citing Kingsville Nursing Ctr., DAB No. 2234, at 3-4 (2009)).

The moving party may show the absence of a genuine factual dispute by presenting
evidence so one-sided that it must prevail as a matter of law, or by showing that the non-
moving party has presented no evidence “sufficient to establish the existence of an
element essential to [that party’s] case, and on which [that party] will bear the burden of
proof at trial.” Livingston Care Ctr., 388 F.3d at 173 (quoting Celotex Corp. v. Catrett,
477 US. 317, 323-24 (1986)). To avoid summary judgment, the non-moving party must
then act affirmatively by tendering evidence of specific facts showing that a dispute
exists. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11
(1986); see also Vandalia Park, DAB No. 1939 (2004); Lebanon Nursing and Rehab.
Ctr., DAB No. 1918 (2004).

To defeat an adequately supported summary judgment motion, the non-moving party may
not rely on the denials in its pleadings or briefs but must furnish evidence of a dispute
concerning a material fact. I/linois Knights Templar, DAB No. 2274, at 4; Livingston
Care Ctr., DAB No. 1871, at 5. In examining the evidence to determine the
appropriateness of summary judgment, I must draw all reasonable inferences in the light
most favorable to the non-moving party. See Brightview Care Ctr., DAB No. 2132, at 2,
9 (2007); Livingston Care Ctr., 388 F.3d at 168, 172; Guardian Health Care Ctr., DAB
No. 1943, at 8 (2004); but see Cedar Lake Nursing Home, DAB No. 2344, at 7 (2010);
Brightview Care Ctr., DAB No. 2132, at 10 (noting entry of summary judgment upheld
where inferences and views of non-moving party are not reasonable). However, drawing
factual inferences in the light most favorable to the non-moving party does not require
that I accept the non-moving party’s legal conclusions. Cedar Lake, DAB No. 2344, at 7;
Guardian, DAB No. 1943, at 11 (“A dispute over the conclusion to be drawn from
applying relevant legal criteria to undisputed facts does not preclude summary judgment
if the record is sufficiently developed and there is only one reasonable conclusion that
can be drawn from those facts.”).

The role of an administrative law judge (ALJ) in deciding a summary judgment motion
differs from the ALJ’s role in resolving a case after a hearing. The ALJ should not assess
credibility or evaluate the weight of conflicting evidence. Holy Cross Vill. at Notre
Dame, DAB No. 2291, at 4-5 (2009).
C. Findings of Fact and Conclusions of Law

1. CMS was authorized to change its revocation basis because
Petitioner had notice and opportunity to respond during this
administrative proceeding.

Petitioner argues that its revocation should be rescinded because CMS has made a
“complete 180° change from its initial basis for revocation.” P. Br. at 1. The
Departmental Appeals Board (Board) has consistently held that after an administrative
appeal has commenced, a federal agency may assert and rely on new or alternative
grounds for the challenged action or determination as long as the non-federal party has
notice of, and a reasonable opportunity to respond to, the asserted new grounds during the
administrative proceeding. Green Hills Enters., LLC, DAB No. 2199 (2008). See also
Abercrombie v. Clarke, 920 F.2d 1351, 1360 (7th Cir. 1990), cert. denied, 520 U.S. 809
(1991) (holding that defects in formal notice may be cured during the course of an
administrative proceeding, and due process is satisfied as long as the party is reasonably
apprised of, and given opportunity to address, the issues in controversy); St. Anthony
Hosp. v. Sec’y, Dep’t of Health and Human Servs., 309 F.3d 680, 708 (10th Cir. 2002)
(“To establish a due process violation [in an administrative proceeding], an individual
must show he or she has sustained prejudice as a result of the allegedly insufficient
notice.”).

It is evident from CMS’s briefs in this matter that CMS chooses to revoke Petitioner’s
Medicare billing privileges under 42 C.F.R. § 424.535(a)(1) on the grounds that
Petitioner failed to maintain the required conformance “to the Medicare laws, regulations,
and program instructions that apply to this provider.” CMS Br. at 2. During this stage of
the appeal, I provided Petitioner with ample opportunity to refute CMS’s determination
that it was found noncompliant based on failure to comply with Medicare laws and
regulations and specifically the requirements of 42 C.F.R. § 424.22. Therefore, I do not
find that Petitioner has been prejudiced.

2. The undisputed evidence shows CMS had a legitimate basis to
revoke Petitioner’s Medicare billing privileges because Petitioner
was not in compliance with Medicare requirements for home
health certifications involving 32 individuals.

Any home health agency that seeks to enroll as a provider in the Medicare program must
complete a CMS 855A enrollment application. Petitioner completed a CMS 855A and
signed the Certification Statement at Section 15 of the CMS 855A enrollment
application. CMS. Ex. 2. Petitioner’s signature “binds this provider to the laws,
regulations, and program instructions of the Medicare program.” CMS Ex. 2, at 6. CMS
contends that Petitioner submitted claims for home health services which did not conform
to “the Medicare laws, regulations, and program instructions that apply to this provider.”
CMS Br. at 2. Specifically, CMS refers to the requirements that home health agencies
may only receive Medicare reimbursement for services provided to individuals who are
under the care of a physician and that the physician must have a face-to-face encounter
with the individuals and certify the necessity of the home health services. CMS contends
that these requirements were not met with respect to claims Petitioner submitted for 43
individuals. CMS Br. at 9.

CMS argues that by signing a CMS 855A Certification Statement and enrolling in the
Medicare program, Petitioner agrees to comport with all Medicare laws of general
applicability and those that apply specifically to home health agencies. In addition,
according to CMS, the text of the CMS 855A places Petitioner on notice that failure to
comply with Medicare laws may be a basis for the revocation of Petitioner’s enrollment
in the Medicare program in the future.

CMS determined to revoke Petitioner’s Medicare billing privileges after an internal CMS
inquiry revealed that the signature of Dr. Emilio Castaneda “was being used in
conjunction with the certification of an enormous number of Medicare beneficiaries for
ome health services” and “‘Dr. Castaneda’s NPI [National Provider Identifier] was
coming up in the Medicare program’s data as having been used by a number of home
ealth agencies [in the south Florida area] with surprising frequency.” CMS Ex. 6, at {J
8-9. CMS contends that Petitioner submitted Medicare home health claims on behalf of
43 individuals and named Dr. Castaneda as the certifying physician in each instance;

iowever, CMS’s Medicare reimbursement records for Dr. Castaneda do not indicate that
Dr. Castaneda was involved in the care of those 43 individuals. CMS Br. at 10; CMS
Exs. 4 and 5. Thus, CMS contends that Petitioner’s submission of Medicare claims for
individuals who were not under the care of a physician constituted noncompliance, and
CMS had a legitimate basis to revoke Petitioner’s Medicare enrollment and billing
privileges.

Petitioner argues that the evidence CMS presents does not prove that these 43 individuals
were not under the care of Dr. Castaneda. P. Br. at 6-8. Petitioner includes an affidavit
of Dr. Castaneda with an attached spreadsheet. P. Ex. G. Petitioner offers a variety of
explanations for why Dr. Castaneda did not bill the Medicare program for services for
these 43 individuals and why CMS’s records do not show that Dr. Castaneda was ever
involved in the care of these 43 individuals. P. Br. at 7-8. Petitioner also suggests that
CMS should have come forward with other types of evidence to establish that Dr.
Castaneda did not actually treat the patients at issue. P. Br. at 6.

Petitioner did not come forward with any actual treatment records for the 43 individuals
in its challenged claims, but it instead submitted documents in reference to a smaller
group of patients, only 11 of whom are among the 43 individuals CMS names. P. Br. at
4; P. Exs. 1-25. In its response brief, CMS argues that if Petitioner “believed that either
Castaneda or his employer possessed patient records that would show that the 43
beneficiaries were actually treated or monitored medically by Castaneda, it would have
been [Petitioner’s] responsibility to obtain those records and come forward with them...
It is . . . [Petitioner] and Castaneda who allegedly had a significant patient-referral

relationship and (more importantly) who allegedly shared responsibility for the health
care needs of the 43 beneficiaries . . . .”_ CMS Response at 6.

Petitioner has requested the issuance of subpoenas through which it could obtain medical
records for patients Dr. Castaneda saw during his employment with C&M Physicians’
Group, Inc., a Miami clinic which Petitioner states is no longer in business. However,
Petitioner has not provided any explanation as to why Petitioner must obtain medical
records for these individuals from another source in order to prove Petitioner’s clients
were under the care of a physician for services it alleges it provided. Petitioner’s motion
for the issuance of subpoenas does not meet the requirements of 42 C.F.R. § 498.58
because it does not show that the documents requested are reasonably necessary for the
full presentation of its case. Further, it does not specify the pertinent facts Petitioner
expects to establish by the witnesses or documents nor does it indicate why those facts
could not be established without the use of a subpoena. 42 C.F.R. § 498.58(c)(3).
Accordingly, I have denied Petitioner’s request for subpoenas. Finally, Petitioner
provides no explanation as to why Petitioner did not have plans of care, face-to-face
encounter documentation, and other certification paperwork indicating that these
Medicare clients of Petitioner’s met the requirements of 42 C.F.R. § 424.22, prior to
Petitioner submitting claims for Medicare payment.

A physician must be involved in the certification of an individual for home health
services and a physician’s ongoing involvement in the care of that individual. 42 U.S.C §
1395f(a)(2)(C); 42 U.S.C § 1395n(a)(2)(A). Medicare program guidance incorporates
these statutory requirements: “[t]he patient must be under the care of a physician who is
qualified to sign the certification statement and plan of care . . . A patient is expected to
be under the care of the physician who signs the plan of care and the physician
certification.” Medicare Benefit Policy Manual, 100-101, § 30.3. The physician must
base his certification of the need for home health services upon a face-to-face encounter
with the patient and the encounter must be related to the primary reason the patient
requires home health services. 42 C.F.R. § 424.22(a).

Because Petitioner did not bring forth any specific evidence with regard to 32 individuals
that could show that these individuals were under the care of Dr. Castaneda or that Dr.
Castaneda certified the necessity of home health care services, despite the undisputed fact
that Petitioner billed Medicare for these individuals as receiving care that Dr. Castaneda
approved, I find Petitioner did not conform to “the laws, regulations, and program
instructions of the Medicare program.” By signing the Certification Statement at Section
15 of the CMS 855A enrollment application, Petitioner was bound to comply with all
applicable legal requirements. CMS Ex. 2, at 6. Thus, I find that CMS was authorized to
revoke Petitioner’s Medicare billing privileges for noncompliance with the enrollment
application applicable for its provider or supplier type pursuant to 42 C.F.R.

§ 424.535(a)(1).

Additionally, CMS has presented evidence that Petitioner voluntarily relinquished its
license to operate a home health agency in Florida as of November 19, 2012. CMS
Notice, Attachment A. Petitioner did not respond to the CMS Notice regarding the
voluntary relinquishment of its home health agency license. Pursuant to 42 C.F.R.

§ 424.516(a)(2), a provider must maintain an active enrollment status and continue to
meet Medicare requirements including “State licensure, certification, and regulatory
requirements ....” Also, “[a] cessation of business is deemed to be a termination by the
provider, effective with the date on which it stopped providing services to the
community.” 42 C.F.R. § 489.52(b)(3). Therefore, this undisputed evidence suggests
CMS has an additional legitimate basis to revoke Petitioner’s Medicare billing privileges,
as of November 19, 2012, because Petitioner is not in compliance with applicable
Medicare requirements.

3. Dr. Castaneda’s affidavit does not create a genuine dispute of
material fact necessary to overcome CMS’s Motion for Summary
Judgment because Petitioner has not tendered evidence of specific
facts showing that a dispute exists for 32 individuals.

To avoid summary judgment, the non-moving party must act affirmatively by tendering
evidence of specific facts showing that a dispute exists regarding an essential element of
the case. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11
(1986). A mere scintilla of supporting evidence is not sufficient to overcome a well-
supported motion for summary judgment. “If the evidence is merely colorable or is not
significantly probative, summary judgment may be granted.” Livingston Care Ctr. v.
U.S. Dep’t of Health & Human Servs., 388 F.3d 168, 173 (6th Cir. 2004) (quoting
Anderson v. Liberty Lobby, 477 U.S. 242, at 249-50 (1986)).

In order to dispute whether Dr. Castaneda provided the required treatment for the 43
home health clients CMS names, Petitioner came forward with an affidavit of Dr.
Castaneda generally stating that “I hereby attest that I conducted the Face-to-Face
evaluation and signed all home health ordering documentation (such as Plan of Care,
Verbal Orders, Certification Orders, etc.) for all beneficiaries attached here to.” P. Ex. G,
at 1. The affidavit includes several documents that are difficult to decipher, including
several lists of patients, many of whom are not among the 43 individuals CMS identifies
in its Motion for Summary Judgment. P. Ex. G, at 3-5. The affidavit also includes a
“Home Health Claims Review Overpayment Spreadsheet” for Petitioner showing claims
that were denied because “[S]ervices not ordered.” Both the spreadsheet and the list of
patients reference some, but not all, of the 43 individuals CMS identified and include
individuals not identified in the CMS Motion for Summary Judgment. Compare P. Ex.
G, at 3-8 and CMS Br. at 14-26. However, for 32 of the 43 individuals, the only
evidence that Petitioner has ultimately come forward with to prove the disputed fact that
Petitioner met the Medicare requirements for home health certification is Dr. Castaneda’s
sparse affidavit.

Although I am required to draw all reasonable inferences in the light most favorable to
Petitioner in deciding CMS’s motion for summary judgment, Petitioner is required to
come forward with specific evidence to show a genuine issue of material fact exists.
10

However, Dr. Castaneda’s affidavit does not provide the specificity of facts needed to
properly overcome CMS’s motion for summary judgment. The affidavit, for example,
does not specifically describe the 32 individuals, when Dr. Castaneda allegedly certified
that care was provided to the 32 individuals, where Dr. Castaneda saw these individuals,
or attach any documentation required by 42 C.F.R. § 424.22(a). Therefore, without
attaching any actual medical certifications or other specific records, Dr. Castaneda’s
vague statement alone does not provide the specificity for me to draw an inference in
Petitioner’s favor that Dr. Castaneda provided the requisite certifications for these 32
individuals. Therefore, after careful review of the documentation that Petitioner
provided, I cannot conclude that Petitioner has presented evidence sufficient to establish
the existence of a genuine factual dispute to an essential element of its case. Therefore,
CMS is entitled to summary judgment.

IV. Conclusion

Petitioner has not shown a genuine issue of material fact exists with regard to CMS’s
challenge that a physician did not certify 32 of Petitioner’s patients pursuant to Medicare
home health care requirements. As a result, I must sustain CMS’s determination to
revoke Petitioner’s Medicare enrollment and billing privileges because the undisputed
evidence shows that Petitioner was not compliant with Medicare program requirements.

/s/
Joseph Grow
Administrative Law Judge
